In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 12‐1413 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

ELDRED C. CLAYBROOKS, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 1:08‐cr‐1028‐12 — Joan B. Gottschall, Judge. 
                     ____________________ 

    ARGUED APRIL 10, 2013 — DECIDED SEPTEMBER 5, 2013 
                 ____________________ 

   Before POSNER, WOOD, and WILLIAMS, Circuit Judges. 
     WILLIAMS, Circuit Judge. While investigating a large drug 
distribution  conspiracy  involving  Robert  Atkins,  federal 
agents  also  uncovered  a  smaller operation  involving Atkins 
and his friend, Eldred Claybrooks. Claybrooks was eventual‐
ly  charged  with  two  drug‐related  offenses  arising  from  his 
relationship  with  Atkins  including  one  count  of  conspiracy 
to  distribute  cocaine  in  violation  of  21  U.S.C.  §§ 846  and 
841(a)(1).  Following  a  trial  in  which  Atkins  served  as  the 
2                                                      No. 12‐1413 

government’s  key  witness,  Claybrooks  was  convicted  and 
sentenced to 20 years’ imprisonment. 
    On appeal, Claybrooks argues that the government failed 
to present enough evidence for a reasonable jury to find him 
guilty  of  conspiracy  beyond  a  reasonable  doubt.  We  do  not 
view  the  evidence  the  same  way.  Both  Atkins’s  testimony 
and  recordings  of  conversations  between  Atkins  and 
Claybrooks  supplied  enough evidence  for  a reasonable jury 
to find that the two men knowingly agreed to distribute co‐
caine.  Claybrooks  also  challenges  his  sentence  on  the  basis 
that the district court did not make a determination regard‐
ing the amount of drugs involved in the conspiracy. On this 
issue,  we  agree.  After  reviewing  the  sentencing  transcript, 
we  conclude  that  the  district  court  did  not  make  a  finding 
concerning  the  amount  of  drugs  involved  in  Claybrooks’s 
offense.  Therefore,  we  affirm  Claybrooks’s  conviction  but 
vacate his sentence and remand for resentencing. 
                         I. BACKGROUND 
    In 2006, FBI agents began looking into various drug dis‐
tribution  networks  in  northeastern  Illinois.  Investigators 
soon  focused  their  attention  on  Robert Atkins,  a  large‐scale 
cocaine distributor in the area. To get a sense of Atkins’s op‐
erations,  FBI  agents  obtained  court  orders  for  wiretaps  on 
two  of  his  phones  and  began  recording  his  telephone  con‐
versations. 
    Over  the  course  of  their  investigation,  FBI  agents  inter‐
cepted several calls between Atkins and Eldred Claybrooks. 
In  the  recorded  conversations,  Atkins  and  Claybrooks  dis‐
cussed  the  details  of  various  cocaine  transactions.  In  one 
May  2007  phone  call,  Claybrooks  brokered  the  sale  of  two 
No. 12‐1413                                                           3

kilograms  of  cocaine  between  Atkins  and  Claybrooks’s 
cousin.  
    The two men also discussed customer relations problems 
that  Claybrooks  encountered  when  distributing  cocaine  he 
received from Atkins. During one series of calls in June 2007, 
Claybrooks complained to Atkins about the quality of some 
cocaine that he had recently purchased. Claybrooks told At‐
kins  that  he  wanted  to  return  the  cocaine  in  exchange  for  a 
refund  or  another  kilogram  of  better  quality.  When  Atkins 
asked whether the kilogram was largely intact (and therefore 
suitable for return to Atkins’s supplier), Claybrooks said no. 
Claybrooks  stated  that  his  customers  had  removed  nine 
ounces  from  the  kilogram  to  test  its  strength,  and,  disap‐
pointed  with  the  results,  had  returned  the  remainder  to 
Claybrooks. This was a problem for Atkins. With so much of 
the original kilogram now missing, Atkins’s supplier would 
not exchange it for another kilogram. Atkins then reminded 
Claybrooks about the proper way to have his customers test 
a kilogram of cocaine, which was to remove an ounce or two 
from the corner while keeping the packaging intact:  
   I told you a million times … we went over this s‐‐t … 
   as long as it’s wrapped up, cut that corner[,] get you a 
   zip  out  or  two,  do  what’ch  you  gotta  do.  If  it  ain’t 
   right, stick that s‐‐t back in that corner. Put some tape 
   on that corner and bring that s‐‐t back. 
   A  grand  jury  eventually  indicted  Claybrooks  on  two 
drug‐related felonies as a result of his dealings with Atkins. 
Claybrooks  was  charged  with  one  count  of  conspiracy  to 
possess  with  intent  to  distribute  and  to  distribute  five  kilo‐
grams or more of cocaine in violation of 21 U.S.C. §§ 846 and 
4                                                      No. 12‐1413 

841(a)(1) and one count of distribution of 500 grams or more 
of cocaine in violation of 21 U.S.C. § 841(a)(1).  
    At trial, the government relied heavily on testimony from 
Atkins to establish Claybrooks’s guilt. Atkins testified that he 
began  supplying  Claybrooks  with  cocaine  in  2001.  Accord‐
ing to Atkins, over the next seven years he regularly distrib‐
uted  cocaine  to  Claybrooks  in  quantities  ranging  from  four 
and a half ounces to several kilograms. Atkins typically pro‐
vided  the  drugs  to  Claybrooks  on  consignment.  Under  this 
arrangement,  Claybrooks  would  receive  the  cocaine  from 
Atkins, resell it, and then pay Atkins using the proceeds. If, 
for some reason, Claybrooks could not resell the cocaine, he 
could  return  it  to Atkins.  In  total, Atkins  estimated  that  he 
distributed  between  twenty  and  thirty  kilograms  of  cocaine 
to Claybrooks over the course of their relationship. Nor was 
their  relationship  entirely  one‐sided: Atkins  also  stated  that 
Claybrooks supplied him with kilograms of cocaine on three 
or four occasions. 
     Atkins  also  testified  that  Claybrooks  occasionally  bro‐
kered  cocaine  sales  between  Atkins  and  Claybrooks’s  cus‐
tomers.  On  occasion,  Atkins  told  jurors,  Claybrooks  would 
identify  a  customer  that  wanted  to  purchase  cocaine  from 
Atkins. Claybrooks would collect the purchase money from 
his customer on Atkins’s behalf and then deliver the money 
to Atkins.  Once Atkins  had  the  money,  he  would  then  give 
Claybrooks a kilogram of cocaine for delivery to his custom‐
er.  In  one  such  transaction,  Claybrooks  told Atkins  about  a 
customer in Bloomingdale, Illinois, who wanted to buy three 
to  four  kilograms  of  cocaine.  Atkins  supplied  Claybrooks 
with the requested amount of cocaine and had him deliver it 
to the customer.  
No. 12‐1413                                                        5

    Atkins stated that his association with Claybrooks ended 
in  August  2008.  Around  that  time,  Atkins  testified,  he  pro‐
vided Claybrooks with $60,000 to purchase two kilograms of 
cocaine on Atkins’s behalf. According to Atkins, Claybrooks 
took the money but never delivered the cocaine. Atkins tried 
to  resolve  the  situation  but  Claybrooks  kept  avoiding  him 
and would not return his phone calls.  
   Atkins  also  testified  about  certain  recorded  telephone 
conversations he had with Claybrooks. After a portion of the 
conversation  was  played  for  the  jury,  Atkins  would  testify 
regarding the meaning of the coded language used and pro‐
vide context about the matters discussed. In this way, Atkins 
described  a  May  2007  conversation  in  which  Claybrooks 
brokered  a  cocaine  deal  between  Claybrooks’s  cousin  and 
Atkins.  Atkins  also  informed  the  jury  of  the  details  sur‐
rounding  some  calls  in  June  2007  regarding  Claybrooks’s 
customer relations issues. 
    At the conclusion of the trial, the jury found Claybrooks 
guilty  of  both  the  conspiracy  charge  and  the  distribution 
charge.  In  addition  to  the  general  guilt  determination,  the 
jury  also  made  special  findings  regarding  the  amount  of 
drugs involved in each offense. On the verdict form, the jury 
was  asked  to  select  which  of  three  possible  quantity  ranges 
correctly  characterized  the  amount  of  cocaine  involved  in 
each  offense:  (1)  a  measurable  amount  but  less  than  500 
grams; (2) at least 500 grams, but fewer than five kilograms; 
or  (3)  five  kilograms  or  more.  The  jury  found  that  both 
counts involved at least 500 grams but fewer than five kilo‐
grams of mixtures containing cocaine. 
   The  United  States  Probation  Office  prepared  a  Presen‐
tence Investigation Report (“PSR”) on Claybrooks following 
6                                                       No. 12‐1413 

his  conviction.  In  the  PSR,  the  Probation  Office  concluded 
that Claybrooks should be held responsible for at least seven 
kilograms  of  cocaine.  The  Probation  Office  based  its  drug 
quantity finding  on the following evidence:  (1) Atkins’s tes‐
timony  and  wiretap  recordings  suggesting  that Atkins  pro‐
vided Claybrooks with one kilogram of cocaine in June 2007; 
(2) Atkins’s  testimony  that  Claybrooks  supplied  him  with  a 
kilogram of cocaine on three occasions; and (3) Atkins’s tes‐
timony that he provided Claybrooks with three kilograms of 
cocaine for delivery to a customer in Bloomingdale. On this 
last point, the PSR contained a notation that the transaction 
was  corroborated  by  proffer  statements  from  Claybrooks’s 
co‐defendant,  Robert  Wasp,  in  which  Wasp  stated  that  he 
delivered  three  kilograms  of  cocaine  to  Claybrooks  on  At‐
kins’s  behalf.  Based  on  its  drug  quantity  finding  and 
Claybrooks’s prior felony drug conviction, the Probation Of‐
fice concluded that he was subject to a mandatory minimum 
sentence of 20 years. See 21 U.S.C. § 841(b)(1)(A). 
    Claybrooks’s  sentencing  hearing  took  place  on  February 
14,  2012.  At  the  hearing,  the  government  argued  that 
Claybrooks  was  responsible  for  at  least  20  kilograms  of  co‐
caine based on Atkins’s testimony that he supplied between 
20  and  30  kilograms  to  Claybrooks  over  the  course  of  their 
relationship.  In  response,  Claybrooks  contended  that  At‐
kins’s estimate was too unreliable. Instead, Claybrooks asked 
the court to adopt the jury’s finding as to the quantity of co‐
caine involved in his offenses, between 500 grams and 5 kil‐
ograms,  an  amount  that  would  set  Claybrooks’s  mandatory 
minimum sentence at 10 years. See 21 U.S.C. § 841(b)(1)(B). 
   In  the  end,  the  district  court  declined  to  adopt  the  drug 
quantities  advanced  by  either  Claybrooks  or  the  govern‐
No. 12‐1413                                                          7

ment. The court noted that Atkins’s 20–30 kilogram approx‐
imation of the amount of drugs he dealt to Claybrooks was 
“too  indefinite  for  me  to  even  find  that  it  satisfies  prepon‐
derance.”  The  court  was  uncomfortable  with  accepting  At‐
kins’s estimate of the total amount of drugs involved in light 
of certain ambiguities in his testimony: 
   So we’ve got [Atkins] talking about a relationship that 
   started  with  dealing  4.5‐ounce  quantities  and  over 
   time  became  a  relationship  where  there  were  kilos 
   transferred,  but  he  never  told  us  how  many  kilos  a 
   year were transferred. He just said the relationship ac‐
   tually  grew  to  that.  So  I  think  that—and  then,  you 
   know,  we’ve  got  three  or  four  times  he  says  that  he 
   thinks the defendant provided him with a kilo. 
    Given its concerns with Atkins’s testimony on this issue, 
the  court  concluded  that  “we’re  pretty  secure  based  on  the 
testimony  in  going  with  the  PSR,  which  is  5  to  15  kilo‐
grams.”  The  court  characterized  this  amount  as  a  “compro‐
mise between Atkins’[s] estimate, which he didn’t pin down 
at all, and the jury’s finding, which was minimal.”  
   On  this  reasoning,  the  district  court  determined  that 
Claybrooks’s  mandatory  minimum  sentence  was  20  years. 
After  acknowledging  that  “the  mandatory  minimums  as 
they  operate  in  this  case  make  no  sense,”  the  district  court 
sentenced  Claybrooks  to  the  mandatory  minimum  term  of 
incarceration.  Claybrooks  now  appeals  both  his  conviction 
and his sentence. 
                            II. ANALYSIS 
   Claybrooks  presents  two  challenges  on  appeal.  He  first 
argues  that  the  government  did  not  present  sufficient  evi‐
8                                                        No. 12‐1413 

dence  at  trial  to  prove  he  was  guilty  of  conspiring  with At‐
kins to distribute cocaine. He next contends that the district 
court erred in failing to make a finding as to the amount of 
cocaine implicated in his offense conduct. 
     A. Government Presented Enough Evidence to Support 
        Conspiracy Conviction 
     Claybrooks asks that we vacate his conspiracy conviction 
because the evidence in the trial record was insufficient for a 
reasonable  jury  to  find  that  he  entered  into  an  agreement 
with  Atkins  to  distribute  cocaine.  Because  Claybrooks  pre‐
served this argument by moving for a judgment of acquittal 
at the close of the prosecution’s case, we review his claim de 
novo.  United  States  v.  Tavarez,  626  F.3d  902,  906  (7th  Cir. 
2010). When evaluating a challenge to the sufficiency of the 
evidence, “we consider the evidence in the light most favor‐
able  to  the  prosecution,  making  all  reasonable  inferences  in 
its  favor,  and  affirm  the  conviction  so  long  as  any  rational 
trier of fact could have found the defendant to have commit‐
ted the essential elements of the crime.” United States v. Val‐
lar, 635 F.3d 271, 286 (7th Cir. 2011) (internal quotation marks 
omitted).  
     According to Claybrooks, the government’s evidence on‐
ly  established  a  series  of  transactions  between  him  and At‐
kins and could not support a finding that the two men were 
part  of  a  larger  conspiracy  to  distribute  drugs.  To  convict  a 
defendant of conspiracy the government must establish that 
(1)  two  or  more  people  agreed  to  commit  an  unlawful  act; 
and (2) the defendant knowingly and intentionally joined in 
the agreement. United States v. Rollins, 544 F.3d 820, 835 (7th 
Cir.  2008).  For  a  drug‐distribution  conspiracy,  the  govern‐
ment  must  prove  “that  the  defendant  knowingly  agreed—
No. 12‐1413                                                         9

either implicitly or explicitly—with someone else to distrib‐
ute drugs.” United States v. Johnson, 592 F.3d 749, 754 (7th Cir. 
2010).  Proving  a  conspiracy  requires  more  than  simply 
showing  that  the  individuals  involved  agreed  to  consum‐
mate  a  number  of  drug  deals.  Instead,  “the  government 
must  offer  evidence  establishing  an  agreement  to  distribute 
drugs  that  is  distinct  from  evidence  of  the  agreement  to 
complete the underlying drug deals.” Vallar, 635 F.3d at 286 
(internal  citations  omitted).  The  government  may  prove  the 
existence of this agreement through circumstantial evidence. 
United States v. Carrillo, 435 F.3d 767, 776–77 (7th Cir. 2006).   
     When evaluating the sufficiency of the government’s cir‐
cumstantial proof of an agreement to distribute, we “consid‐
er  the  totality  of  the  circumstances  …  tak[ing]  into  account 
all  the  evidence  surrounding  the  alleged  conspiracy  and 
mak[ing]  a  holistic  assessment”  of  whether  the  evidence 
could support the verdict. See United States v. Brown, No. 12‐
2743,  2013  WL  4048243,  at  *8  (7th  Cir.  Aug.  12,  2013).  Alt‐
hough  this  approach  allows  for  the  examination  of  many 
types of evidence indicative of conspiracy, some forms of ev‐
idence are more powerful than others. See id. (“True, repeat‐
ed  consideration  of  similar  circumstances  seems  to  have 
identified  a  few  per  se  rules.”).  For  example,  “[a]  consign‐
ment sale that permits the middleman to return the unused 
drugs  is  quintessential  evidence  of  a  conspiracy.”  Johnson, 
592 F.3d at 755 n.5. Consignment sales suggest an agreement 
between  the  seller  and  purchaser  to  engage  in  retail  drug 
distribution “because neither party profits until the middle‐
man distributes the drugs to others.”  Id.; see also Brown, 2013 
WL  4048243,  at  *5  (“[A]  consignment  arrangement  also  ex‐
hibits  another  key  attribute  we  have  stressed  in  identifying 
10                                                         No. 12‐1413 

conspiracies:  an  actively  pursued  course  of  sales”)  (internal 
quotation marks omitted). 
    In  this case, the government  presented enough  evidence 
for  a  reasonable  jury  to  find  that  Claybrooks  and  Atkins 
knowingly agreed to form a cocaine distribution enterprise. 
Atkins’s testimony regarding the consignment sales between 
Claybrooks and him constituted strong evidence of a distri‐
bution  conspiracy.  See  Johnson,  592  F.3d  at  755  n.5.  Atkins 
routinely  supplied  Claybrooks  with  large  quantities  of  co‐
caine, allowed him to pay for the drugs after reselling them 
to customers, and permitted him to return the cocaine if  he 
could  not  sell  it  at  retail.  The  nature  of  their  business  rela‐
tionship  indicates  that  both  men  were  aware  of,  and  con‐
sented  to,  Claybrooks’s  retail  distribution  activities.  Moreo‐
ver, Atkins testified that he provided drugs to Claybrooks on 
this  basis  for  seven  years,  a  lengthy  period  of  collaboration 
suggestive of a conspiracy. Cf. United States v. Contreras, 249 
F.3d  595,  599–600  (7th  Cir.  2001)  (finding  insufficient  evi‐
dence  of  conspiracy  in  absence  of  “prolonged  cooperation” 
with alleged co‐conspirator). 
    Apart  from  the  consignment  sales,  other  aspects  of 
Claybrooks’s  relationship  with  Atkins  supported  the  exist‐
ence of an agreement between them to distribute drugs. For 
example, Atkins testified that Claybrooks acted as his agent 
by identifying customers willing to purchase cocaine in bulk 
from Atkins. See United States v. Payton, 328 F.3d 910, 912 (7th 
Cir. 2003) (“[W]hen the … seller is assisted by a third person, 
that  collaboration  is  punishable  as  a  conspiracy  …  because 
the conspirators are on the same side of the sale”) (emphasis 
in  original).  Furthermore,  recorded  conversations  demon‐
strated that Atkins advised Claybrooks on certain aspects of 
No. 12‐1413                                                            11

his operation, including the proper method for sampling co‐
caine. See Johnson, 592 F.3d at 755–56 (listing “indication that 
one  party  advised  the  other  on  the  conduct  of  the  other’s 
business”  among  factors  suggestive  of  conspiracy).  When 
viewed in the light most favorable to the government, a rea‐
sonable  jury  could  easily  infer  that  Claybrooks  knowingly 
entered into an agreement with Atkins to distribute cocaine. 
    B. District  Court’s  Drug  Quantity  Finding  Was  Inade‐
       quate and Constituted Clear Error 
    Claybrooks maintains that the district court erred at sen‐
tencing by failing to make a determination of the amount of 
drugs attributable to him as a result of his conspiracy convic‐
tion. We review a district court’s factual findings at sentenc‐
ing,  including  the  quantity  of  drugs  involved  in  an  offense, 
for  clear  error.  See  United  States  v.  Thomas,  510  F.3d  714,  725 
(7th  Cir.  2007).  Under  this  standard,  “[w]e  will  not  upset  a 
district  court’s  factual  findings  unless  we  are  ‘left  with  the 
definite and firm conviction that a mistake has been commit‐
ted.’”  United  States  v.  Williams,  718  F.3d  644,  649  (7th  Cir. 
2013) (quoting United States v. Sauerwein, 5 F.3d 275, 278 (7th 
Cir. 1993)). 
    For  those  defendants  convicted  of  drug‐related  offenses, 
a determination of the quantity of narcotics involved in their 
offense  forms  an  essential  part  of  the  sentencing  analysis. 
District  courts  “should  begin  all  sentencing  proceedings  by 
correctly calculating the applicable Guidelines range.” Gall v. 
United  States,  552  U.S.  38,  49  (2007).  “The  first  step  in  that 
calculation  is  to  ascertain  the  correct  base  offense  level.” 
United  States  v.  Dean,  574  F.3d  836,  845  (7th  Cir.  2009).  For 
drug  crimes,  a  defendant’s  base  offense  level  is  largely  a 
function of the amount of drugs involved in his offense. See 
12                                                       No. 12‐1413 

United States v. Beler, 20 F.3d 1428, 1432 (7th Cir. 1994); see al‐
so U.S.S.G. § 2D1.1. In light of the significance attached to the 
amount  of  drugs  involved  in  a  defendant’s  offense,  “we  re‐
quire that a sentencing court make an explicit drug‐quantity 
finding”  to  facilitate  appellate  review  of  the  ultimate  sen‐
tence. United States v. Palmer, 248 F.3d 569, 571 (7th Cir. 2001). 
    At  first  glance,  the  transcript  suggests  that  the  district 
court  did  render  a  drug  quantity  finding  by  stating  that 
“we’re  pretty  secure  based  on  the  testimony  in  going  with 
the  PSR,  which  is  5  to  15  kilograms.”  Ordinarily,  a  court’s 
adoption of the PSR findings would be enough to satisfy us 
that  the  district  court  rendered  a  specific  determination  of 
the  amount  of  drugs  involved.  See  United  States  v.  Are,  590 
F.3d  499,  525  (7th  Cir.  2009)  (“[W]here  the  district  court 
adopts  the  PSR’s  findings  …  [it]  rarely  needs  to  add  de‐
tails”).  
    But  the  court  did  not  stop  there.  Instead,  it  explicitly 
questioned the reliability of the evidence cited by the Proba‐
tion Office to support its drug quantity calculation. During a 
lengthy discussion of the problematic aspects of Atkins’s tes‐
timony,  the  court  mentioned  his  statement  that  Claybrooks 
provided him with one kilogram of cocaine on three or four 
occasions: 
      So we’ve got [Atkins] talking about a relationship that 
      started  with  dealing  4.5‐ounce  quantities  and  over 
      time  became  a  relationship  where  there  were  kilos 
      transferred,  but  he  never  told  us  how  many  kilos  a 
      year were transferred. He just said the relationship ac‐
      tually  grew  to  that.  So  I  think  that—and  then,  you 
      know,  we’ve  got  three  or  four  times  he  says  that  he 
      thinks the defendant provided him with a kilo. 
No. 12‐1413                                                          13

This  was  no  minor  quibble.  The  Probation  Office  used  this 
portion  of  Atkins’s  testimony  as  the  basis  for  finding  that 
Claybrooks’s  drug  conspiracy  conviction  involved  three  kil‐
ograms of cocaine. Given that the PSR concluded that a total 
of  seven  kilograms  were  involved,  the  district  court’s  state‐
ment constituted a significant challenge to the Probation Of‐
fice’s  finding.  When  these  three  transactions  are  removed 
from the equation, the remaining evidence cited by the PSR 
only adds up to four kilograms, not the “5 to 15 kilograms” 
announced by the district court. In light of the district court’s 
discomfort  with the underlying evidence, we are convinced 
that the court did not adopt the Probation Office’s conclusion 
on this point. See Dean, 574 F.3d at 845 n.12 (concluding that 
district court did not accept drug quantity finding when dis‐
trict court made statements “at odds with the finding in the 
PSR”). 
    Despite refusing to credit the evidence supporting a sig‐
nificant  portion  of  the  PSR’s  drug  quantity  finding,  the  dis‐
trict  court  nonetheless  settled  on  “5  to  15  kilograms”  as  an 
acceptable compromise, or halfway point, between the jury’s 
drug  quantity  finding  and  the  amount  urged  by  the  gov‐
ernment: 
   Well, I think that Atkins’[s] testimony about the 20 to 
   30 kilos is too indefinite for me to even find that it sat‐
   isfies  preponderance.  I  actually  think  that  the  proba‐
   tion  office’s  compromise  between Atkins’[s]  estimate, 
   which  he  didn’t  pin  down  at  all,  and  the  jury’s  find‐
   ing,  which  was  minimal,  is  probably  the  safest  thing 
   to do in this case. 
   This is not the same thing as determining the quantity of 
drugs  that  were  involved  in  an  offense.  See  id.  at  845  (con‐
14                                                         No. 12‐1413 

cluding that district court’s attempt to “‘split the difference’” 
between  drug  quantity  in  PSR  and  jury’s  finding  did  not 
equate  to  independent  determination  of  drug  amount).  We 
recognize that calculating the amount of drugs involved in a 
particular  offense  is  an  inexact  science.  In  making  this  de‐
termination,  a  court  must  necessarily  engage  in  “some 
amount  of  reasoned  ‘speculation  and  reasonable  estima‐
tion.’”  United  States  v.  Hollins,  498  F.3d  622,  631  (7th  Cir. 
2007) (emphasis in original). But a district court cannot simp‐
ly  select  a  number  without  at  least  some  description  of  the 
reliable evidence used to support the finding and the meth‐
od  used  to  calculate  it.  See  United  States  v.  Jarrett,  133  F.3d 
519,  530–31  (7th  Cir.  1998)  (distinguishing  permissible  find‐
ing with others in which the quantity was “pulled out of thin 
air”). Based on the sentencing hearing transcript, we cannot 
discern what reliable evidence the district court relied upon 
to arrive at the “5 to 15 kilograms” drug quantity. The court 
did not clearly adopt the evidence cited by the PSR. Instead, 
the court disputed the reliability of the testimony supporting 
a substantial  part of the PSR’s drug quantity  finding,  and  it 
did  not  provide  any  alternative  evidentiary  rationale  to 
make up for the deficiency. Without such an explanation, we 
must  conclude  that  the  district  court  clearly  erred  by  not 
making  any  finding  on  this  important  question.  See  United 
States v. Fox, 548 F.3d 523, 532–33 (7th Cir. 2008) (“Although a 
district court’s findings of relevant conduct are reviewed on‐
ly  for  clear  error,  even  such  deference  cannot  cure  an  ab‐
sence of findings on key elements of the analysis”).  
      C. District Court Must Apply Alleyne On Remand 
   Aside from rendering a finding as to the amount of drugs 
involved  in  Claybrooks’s  offense,  on  remand  the  district 
No. 12‐1413                                                             15

court should also set  the mandatory  minimum  in a  manner 
consistent  with  recent  Supreme  Court  precedent. After  oral 
argument in this case, the Supreme Court issued its decision 
in  Alleyne  v.  United  States,  133  S.  Ct.  2151  (2013).  In  Alleyne, 
the Supreme Court overruled Harris v. United States, 536 U.S. 
545  (2002),  which  held  that  the  Sixth  Amendment  allows 
judges to independently determine facts that raise a defend‐
ant’s  mandatory  minimum  sentence.  Harris,  536  U.S.  at  565. 
In  Alleyne,  the  Court  reversed  course  and  decided  that  the 
Sixth Amendment  and  the  Fifth Amendment’s  Due  Process 
Clause require a jury to determine any fact that increases the 
mandatory  minimum  punishment  for  an  offense.  Alleyne, 
133 S. Ct. at 2162–63.  
     After  Alleyne,  Claybrooks’s  mandatory  minimum  sen‐
tence must be determined by the drug quantity described in 
the  jury’s  special  verdict  form.  Cf.  Blakely  v.  Washington,  542 
U.S.  296,  303  (2004)  (holding  that  statutory  maximum  for 
Sixth  Amendment  “purposes  is  the  maximum  sentence  a 
judge may impose solely on the basis of the facts reflected in the 
jury  verdict  or  admitted  by  the  defendant”)  (emphasis  in  origi‐
nal).  Because  the  jurors  concluded  that  Claybrooks’s  drug 
conspiracy conviction involved more than 500 grams but less 
than  5  kilograms  of  cocaine,  his  mandatory  minimum  sen‐
tence is 10 years’ imprisonment. 21 U.S.C. § 841(b)(1)(B). This 
is  the  mandatory  minimum  sentence  for  this  case.  The  dis‐
trict  judge  cannot  raise  the  mandatory  sentencing  floor 
based  on  its  own  determination  that  Claybrooks’s  offense 
involved  additional  amounts  of  narcotics  beyond  those  de‐
termined  by  the  jury.  Cf.  Alleyne,  133  S.  Ct.  at  2162  (“[I]f  a 
judge  were  to  find  a  fact  that  increased  the  statutory  maxi‐
mum  sentence,  such  a  finding  would  violate  the  Sixth 
Amendment”).  
16                                                              No. 12‐1413 

    Although  judicially  determined  facts  are  no  longer  rele‐
vant to deciding the applicable mandatory minimum, a dis‐
trict  court  should  continue  to  make  whatever  factual  find‐
ings  are  needed  to  calculate  a  defendant’s  advisory  Guide‐
lines range. See id. at 2163 (“Our ruling today does not mean 
that  any  fact  that  influences  judicial  discretion  must  be 
found  by  a  jury”);  United  States  v.  Booker,  543  U.S.  220,  233 
(2005) (“[W]hen a trial judge exercises his discretion to select 
a specific sentence within a defined range, the defendant has 
no  right  to  a  jury  determination  of  the  facts  that  the  judge 
deems  relevant”);  Apprendi  v.  New  Jersey,  530  U.S.  466,  481 
(2000)  (“[N]othing  in  this  history  suggests  that  it  is  imper‐
missible  for  judges  to  exercise  discretion—taking  into  con‐
sideration  various  factors  relating  both  to  offense  and  of‐
fender—in  imposing  a judgment within the range prescribed 
by  statute”)  (emphasis  in  original).  On  remand,  the  district 
court must  independently  determine  the amount  of  cocaine 
involved in Claybrooks’s offense in order to calculate his ad‐
visory  sentencing  range  under  the  Guidelines.  See  generally 
Gall, 552 U.S. at 49.1 
       
       



                                                 
1  Following  the  Supreme Court’s  decision  in  Alleyne,  we asked  the  par‐

ties to file supplemental briefing on the effect, if any, of the Court’s deci‐
sion on the sentencing in this case. In response, each side filed a supple‐
mental  brief  discussing  whether  Claybrooks’s  sentence  violated  his 
rights under the Sixth Amendment. While we thank the parties for their 
efforts, we need not decide the issue in light of our remand based on the 
absence  of  a  drug  quantity  determination.  At  resentencing,  the  district 
court will of course ensure that sentence is imposed consistent with the 
Supreme Court’s decision in Alleyne. 
No. 12‐1413                                              17

                     III. CONCLUSION 
    We  AFFIRM  Claybrooks’s  conviction.  We  VACATE 
Claybrooks’s  sentence  and  REMAND  for  resentencing  con‐
sistent with this opinion.